Citation Nr: 0212229	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-09 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hallux valgus of the right foot, status post 
surgical repair.

2.  Entitlement to an initial evaluation in excess of 10 
percent for hallux valgus of the left foot, status post 
surgical repair.

3.  Entitlement to an initial evaluation in excess of 20 
percent for lumbosacral strain.

(The issues of entitlement to an initial compensable 
evaluation for bilateral varicose veins and entitlement to 
service connection for bilateral knee disability will be 
addressed by the Board in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION


The veteran served on active duty from May 1988 to April 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

In his April 2000 Substantive Appeal, the veteran requested a 
hearing before an RO hearing officer.  This hearing was 
scheduled for August 2000, but, in the same month, the 
veteran withdrew his hearing request.

The Board also notes that, in June 2002, the veteran's 
representative submitted additional medical records to the 
Board.  As this submission was made subsequent to February 
22, 2002, the Board may consider this evidence without 
obtaining a waiver of RO consideration from the veteran under 
the newly revised provisions of 38 C.F.R. § 20.1304(c).

The Board is undertaking additional development of the issues 
of entitlement to an initial compensable evaluation for 
bilateral varicose veins and entitlement to service 
connection for bilateral knee disability pursuant to the 
authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development has been completed, the Board will provide notice 
of the development as required by Rule of Practice 903 (67 
Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving the notice and reviewing 
the response of the veteran and his representative, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's right hallux valgus has been shown to be 
productive of good results postoperatively, with symptoms 
including numbness on the dorsum of the right big toe.

3.  The veteran's left hallux valgus has been shown to be 
productive of good results postoperatively, with symptoms 
including discomfort in the metatarsophalangeal joint of the 
left big toe.

4.  The veteran's lumbosacral strain is productive of 
pronounced limitation of rotation, relatively moderate 
limitation of other motions, and no more than minimal pain 
with motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for hallux valgus of the right foot, status post 
surgical repair, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.71a, Diagnostic Code 5280 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

2.  The criteria for an initial evaluation in excess of 10 
percent for hallux valgus of the left foot, status post 
surgical repair, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.71a, Diagnostic Code 5280 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

3.  The criteria for an initial evaluation in excess of 20 
percent for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5295 (2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  The veteran has 
been afforded multiple VA examinations in conjunction with 
his claims, and there is no indication of additional relevant 
medical records that the RO has not obtained to date. 

The Board is also satisfied that the VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has been met.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 
2001).  In the April 2000 Statement of the Case, the RO 
explained to the veteran that he would need evidence showing: 
(1) that the listed diagnostic criteria for higher 
evaluations for his service-connected disabilities were met, 
and (2) that he had a bilateral knee disorder that was 
etiologically related to service.  The RO also cited to the 
provisions of 38 C.F.R. § 3.159 (2001), indicating that the 
VA would obtain all identifiable medical records (providing 
that the veteran provided signed releases, as necessary) and 
that, if such efforts proved unsuccessful, the VA would 
inform the veteran that it was his ultimate responsibility to 
furnish such evidence.  

The Board is aware that, in Quartuccio v. Principi, No. 01-
997 (U.S. Vet. App. June 19, 2002), the United States Court 
of Appeals for Veterans Claims held that the VA's duties 
include providing a specific explanation of the type of 
evidence necessary to substantiate the veteran's claim and a 
description of which portion of that evidence (if any) was to 
be provided by the veteran and which portion the VA would 
attempt to obtain on his behalf.  However, given that the 
actions by the RO reflect fundamental compliance with the 
newly enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A, 
the Board finds that the veteran's appeal will not be 
adversely affected merely because the RO developed this 
appeal prior to, and did not inform him of, the enactment of 
the new provisions.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

Applicable Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).
 
I.  Hallux valgus of both feet

In the appealed January 1999 rating decision, the RO granted 
service connection for hallux valgus of both feet on the 
basis of in-service surgery for the feet in 1996 and 1997.  
Separate 10 percent evaluations were assigned, effective from 
April 1998.  These evaluations have since remained in effect 
and are at issue in this case.

The veteran's December 1998 VA feet examination revealed 
extension to 10 degrees and flexion to 45 degrees of the 
right metatarsal phalangeal joint of the large right toe, 
extension to zero degrees and flexion to 60 degrees of the 
right distal joint of the large right toe, extension to 20 
degrees and flexion to 10 degrees of the large left toe 
metatarsal phalangeal joint, and extension to zero degrees 
and flexion to 60 degrees of the distal joint of the large 
left toe.  An examination of the lesser toes in both feet 
demonstrated surgically-produced ankylosis of the proximal 
interphalangeal joint of the second, third, and fourth toes 
bilaterally.  There also were residual 30 degree mallet toe 
deformities of the distal interphalangeal joints of the 
second, third, and fourth toes bilaterally.  The second, 
third, and fourth toes' metatarsal phalangeal joints had 
normal motion.  There was some hypesthesia adjacent to the 
dorsal incisions over the large toes bilaterally.  The 
impression was postoperative status surgical procedures to 
the large toes and lesser toes bilaterally, with residual 
effects.  No "painful demeanor" beyond hesitancy and 
deliberateness was noted by the examiner.  X-rays revealed a 
metallic screw in the left first proximal phalanx and in the 
right first metatarsal and proximal phalanx.  The first 
proximal phalanx on the right was also noted to be deformed.

In an addendum to the veteran's September 2000 feet 
examination, the examiner noted that there was only 10 
degrees of hallux valgus in the metatarsophalangeal joint of 
each big toe, bilaterally equal.  There was about 30 degrees 
of varus in the interphalangeal joint, with "no problem."  
The feet looked "quite good and well balanced," and the 
veteran was noted to walk well.  He could stand on his 
tiptoes well.  

Range of motion testing of the left side of the big toe in 
the metacarpophalangeal joint revealed dorsiflexion to 50 
degrees and plantar flexion to zero degrees.  With the 
interphalangeal joint, there was motion from zero to 15 
degrees.  The area was not particularly painful on the left 
side.  However, the dorsum of the big toe had a hypesthesia 
due to injury of the specific nerve going to the digit on the 
dorsal medial surface of the metatarsophalangeal joint.  The 
minor toes on the left side, except for the fifth, showed 
very little residual deformity.  The proximal interphalangeal 
joint on this side appeared to be either arthrodesed, or at 
least held with scar tissue, and there was no motion there.  
The distal interphalangeal joint had motion from zero to 30 
degrees.  As the fifth toe was not operated upon, there was 
no problem there.

On the right, there was dorsiflexion to 45 degrees of the 
metatarsophalangeal joint of the big toe and zero degrees of 
plantar flexion.  The interphalangeal joint was plantar 
flexed to 20 degrees, with zero degrees of extension.  Again, 
the toe was held at about 15 to 20 degrees of varus.  The 
proximal interphalangeal joint of the second toe had 
dorsiflexion to zero degrees and plantar flexion to 15 
degrees.  With the third and fourth toes, there was plantar 
flexion to 30 degrees from the neutral position.  All of the 
distal interphalangeal joints had motion from zero to 30 
degrees.  None of these toes were tender, and there was no 
numbness on the right side.

Overall, the examiner noted "good to excellent" surgical 
results on both sides, with the only complaint being some 
discomfort in the metatarsophalangeal joint of the left big 
toe.  The diagnoses were hallux valgus repair bilaterally, 
with good results and numbness on the dorsum of the right big 
toe; and hammering of the second, third, and fourth toes 
bilaterally and repairs of the proximal interphalangeal 
joints of these toes, with excellent results and no calluses.

The RO has evaluated the veteran's right and left hallux 
valgus disorders at the 10 percent rate under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 (2001).  Under this section, a 
maximum 10 percent evaluation is warranted in cases of an 
operation with resection of the metatarsal head or a severe 
disability, if equivalent to amputation of the great toe.

The Board has therefore considered the applicability of other 
diagnostic codes for the feet.  However, the foot 
disabilities in this case have not been shown to involve 
acquired flatfoot or malunion/nonunion of metatarsal bones; 
as such, there is no basis for evaluation under Diagnostic 
Codes 5276 and 5283.  There is also no evidence of moderately 
severe foot injuries, as would warrant a 20 percent 
evaluation under Diagnostic Code 5284.  Furthermore, there is 
no evidence of acquired pes cavus, with all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to a 
right angle, shortened plantar fascia, and marked tenderness 
under metatarsal heads, as would warrant separate 20 percent 
evaluations under Diagnostic Code 5278.  Moreover, the 
evidence does not reflect significant pain with motion.  See 
38 C.F.R. §§ 4.40, 4.45 (2001); see also DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1996).

The Board is aware that the veteran's hallux valgus of the 
feet has been shown to be productive of good results 
postoperatively, with symptoms including discomfort in the 
metatarsophalangeal joint of the left big toe and numbness on 
the dorsum of the right big toe.  There is, however, no 
schedular basis for initial evaluations in excess of 10 
percent for either foot disability.  As such, the 
preponderance of the evidence is against the veteran's claims 
for those benefits, and the claims must be denied.

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001). 

B.  Lumbosacral strain

In the appealed January 1999 rating decision, the RO granted 
service connection for lumbosacral strain and assigned a 10 
percent evaluation as of April 1998.  The RO based this 
determination on in-service evidence of chronic lumbar strain 
dating back to May 1989. 

During his December 1998 VA feet examination, the veteran 
complained of lower back pain aggravated by sitting, lying 
down, and bending.  The examination revealed some left 
lumbosacral tenderness, but there was no perivertebral muscle 
spasm or rigidity.  Range of motion testing, done "slowly 
and protectively," revealed flexion to 85 degrees, extension 
to 30 degrees, bilateral lateral flexion to 35 degrees, and 
bilateral rotation to 45 degrees.  No "painful demeanor" 
was demonstrated during the examination beyond hesitancy and 
deliberateness.  The impression was chronic lumbar strain.  
X-rays of the lumbar spine were within normal limits.

The veteran's September 2000 VA feet examination revealed 
lumbar spine forward flexion to 40 degrees, extension to 40 
degrees, right lateral tilt to 30 degrees, left lateral tilt 
to 20 degrees, and no rotation.  No symptoms were noted upon 
pressure to the back.  The diagnosis was moderately severe 
chronic lumbar strain syndrome.  

In light of the September 2000 examination results, the RO, 
in a November 2000 rating action, increased the evaluation 
for the veteran's lumbosacral strain to 20 percent, effective 
from April 1998.  This evaluation has since remained in 
effect and is at issue in this case.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The veteran was seen at a VA facility in October 2001 for 
chronic back pain, reportedly worsened by bending, sitting, 
rising, and lying.  Poor posture was noted.  A magnetic 
resonance imaging study (MRI) revealed a small posterior disc 
bulge at L4-L5 and a posterior annulus rupture at L5-S1.  
However, the Board notes that the veteran has not applied for 
service connection for degenerative disc disease of the 
lumbar spine to date, and the initial service connection 
grant only encompassed lumbosacral strain.

In this case, the RO has evaluated the veteran's lumbosacral 
strain at the 20 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001).  Under this section, lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion, unilateral, on extreme forward 
bending warrants a 20 percent evaluation.  A 40 percent 
evaluation is in order in cases of listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The evidence in this case reflects that the veteran's low 
back disorder has been chiefly manifested by pronounced 
limitation of rotation and more moderate limitation of other 
motions.  No more than minimal pain has been demonstrated 
with range of motion studies.  See 38 C.F.R. §§ 4.40, 4.45 
(2001); see also DeLuca v. Brown, 8 Vet. App. at 204-07.  
Moreover, the specific symptoms listed in the criteria for a 
40 percent evaluation simply have not been shown in this 
case.  The Board has considered the September 2000 VA 
examiner's characterization of the veteran's low back 
disability as "moderately severe" in degree, but the 
specific symptoms shown reflect that this disability picture 
more closely resembles the criteria for a 20 percent 
evaluation than that for a 40 percent evaluation.  
Accordingly, a higher initial evaluation is not warranted 
under Diagnostic Code 5295.

The Board has considered whether an initial evaluation in 
excess of 20 percent might be considered under other 
diagnostic code sections.  Again, the Board is aware of the 
pronounced limitation of rotation of the spine, but the more 
moderate limitations of the remaining motions suggest that 
the overall limitation of motion of the lumbosacral spine is 
more properly characterized as "moderate" than as 
"severe."  Accordingly, an increased evaluation is not 
warranted under Diagnostic Code 5292.  In the absence of 
evidence of a vertebral fracture or ankylosis of the 
lumbosacral spine, consideration under Diagnostic Codes 5285, 
5286, and 5289 is not warranted.  Also, as noted above, the 
veteran's service-connected disability does not encompass 
intervertebral disc disease of the lumbosacral spine.  
Therefore, consideration under both the old and revised 
criteria of Diagnostic Code 5293, effective from September 
23, 2002, is not warranted.  See 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002) (to be codified as amended at 38 C.F.R. § 
4.71a, Diagnostic Code 5293); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

Overall, the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 20 
percent for lumbosacral strain, and the claim must be denied.  
Again, as the preponderance of the evidence is against the 
veteran's claim, the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001) are not applicable.

Conclusion

With regard to each of the veteran's service-connected 
disorders addressed in this decision, the assigned 
evaluations have been based on the highest degree of 
disability exhibited during the pendency of this appeal.  The 
Board has not found substantial changes in the severity of 
these disabilities over time, as would warrant "staged" 
ratings in view of Fenderson.

As indicated above, the Board has based its decision in this 
case upon the applicable provisions of the VA's Schedule for 
Rating Disabilities.  The veteran has submitted no evidence 
showing that the service-connected disabilities addressed in 
this decision have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent (or, indeed, any) 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2001), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for hallux valgus of the right foot, status post surgical 
repair, is not warranted.  Entitlement to an initial 
evaluation in excess of 10 percent for hallux valgus of the 
left foot, status post surgical repair, is not warranted.  
Entitlement to an initial evaluation in excess of 20 percent 
for lumbosacral strain is not warranted.  To this extent, the 
appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

